UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-23712 UNR HOLDINGS, INC. (Exact Name of Registrant as Specified in Its Charter) Colorado 02-0755762 (State or Other Jurisdiction of (I.R.S. Employer Identification No.) Incorporation or Organization) 301 East Pine Street, Suite 150, Orlando, FL (Address of principal executive offices) (Zip Code) (407) 210-6541 (Registrant's Telephone Number, Including Area Code) (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x YesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. (Check One): Large accelerated filer o Accelerated filer o Non-accelerated filero Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes x No The number of shares outstanding of the issuer's common stock, $0.001 par value per share, was 24,464,799 as of May 24, 2010. UNR Holdings, Inc. Index Page PART I. FINANCIAL INFORMATION 1 Item 1. Consolidated Financial Statements 1 Consolidated Balance Sheets as of March 31, 2010 and December 31, 2009 (Unaudited) 2 Consolidated Statements of Operations for the Three Months Ended March 31, 2010 and 2009 (Unaudited) 3 Consolidated Statements of Comprehensive Income for the Three Months Ended March 31, 2010 and 2009 (Unaudited) 4 Consolidated Statement of Equity for the Period Ended March 31, 2010 (Unaudited) 5 Statement of Cash Flows for the Three Months Ended March 31, 2010 and 2009 (Unaudited) 6 Notes to the Unaudited Consolidated Financial Statements 8 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk 22 Item 4. Controls and Procedures 23 PART II. OTHER INFORMATION 24 Item 1. Legal Proceedings 24 Item 1.A. Risk Factors 24 Item 6. Exhibits 24 Signatures 25 ii PART I — FINANCIAL INFORMATION ITEM 1. CONSOLIDATED FINANCIAL STATEMENTS. Certain information and footnote disclosures required under accounting principles generally accepted in the United States of America have been condensed or omitted from the following consolidated financial statements pursuant to the rules and regulations of the Securities and Exchange Commission. The following unaudited consolidated financial statements should be read in conjunction with the year-end restated consolidated financial statements and notes thereto included in the Company's Form 10-K/A for the year ended December 31, 2009. The results of operations for the three months ended March 31, 2010 and 2009 are not necessarily indicative of the results for the entire fiscal year or for any other period.See also Item 2 “Management’s Discussion and Analysis of Financial Condition and Results of Operations—Cautionary Statement Regarding Forward-Looking Statements” included in this Quarterly Report on Form 10-Q. 1 UNR HOLDINGS, INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS (Unaudited) March 31, December 31, ASSETS Cash and cash equivalents $ $ Inventories Trade and other receivables, net Property, plant and equipment - net Other assets TOTAL ASSETS $ $ LIABILITIES AND EQUITY Short-term debt $ $ Accounts payable and accrued expenses Advances from customers Deferred income tax liabilities TOTAL LIABILITIES Commitments and Contingencies - - Equity: UNR Holdings, Inc. and Subsidiary Stockholders' Equity: Common stock, $0.001 par value; authorized 500,000,000 shares; outstanding 24,464,799 and 24,464,799 shares at March 31, 2010 and December 31, 2009, respectively Additional paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Total UNR Holdings, Inc. and Subsidiary Stockholders' Equity Noncontrolling interest Total Equity TOTAL LIABILITIES AND EQUITY $ $ See notes to unaudited consolidated financial statements. 2 UNR HOLDINGS, INC. AND SUBSIDIARY CONSOLIDATED STATEMENT OF OPERATIONS (Unaudited) For the Three Months Ended March 31, Revenues: Sales and other operating revenues $ $ Costs and expenses: Cost of sales Selling, general and administrative costs Income from operations Other income (expense): Foreign currency transaction gain (loss) - Other income (principally rental income) Income before provision for income taxes Provision for income taxes Net income Less: Net income attributable to the noncontrolling interest Net earnings attributable to UNR Holdings, Inc. and Subsidiary $ $ Earnings per share - basic and diluted: Earnings per share of common stock attributable to UNR Holdings, and Subsidiary common shareholders $ $ Weighted average shares of common stock outstanding - basic and diluted See notes to unaudited consolidated financial statements. 3 UNR HOLDINGS, INC. AND SUBSIDIARY CONSOLIDATED STATEMENT OF COMPREHENSIVE INCOME (Unaudited) Three Months Ended March 31, Net earnings $ $ Other comprehensive income (loss) - net of tax: Currency translation adjustment ) Comprehensive income Comprehensive income attributable to noncontrolling interest Comprehensive income attributable to UNR Holdings, Inc. and Subsidiary $ $ See notes to unaudited consolidated financial statements. 4 UNR HOLDINGS, INC. AND SUBSIDIARY CONSOLIDATED STATEMENT OF EQUITY (Unaudited) Accumulated Other Comprehensive Common Stock Paid-In Retained Comprehensive Noncontrolling TOTAL Income No of shares Amount Capital Earnings Income (Loss) Interests Balance, January1, 2009 $ ) $ Net income $ - Currency translation adjustment Comprehensive income $ Balance, December 31, 2009 ) Net income $ Currency translation adjustment Comprehensive income $ Balance, March31, 2010 $ ) $ See notes to unaudited consolidated financial statements. 5 UNR HOLDINGS, INC. AND SUBSIDIARY CONSOLIDATED STATEMENT OF CASH FLOWS (Unaudited) For the Three Months Ended March 31, Cash flows from operating activities: Net earnings $ $ Adjustments to reconcile net earnings to net cash used in operating activities: Depreciation Deferred income taxes Change in operating assets and liabilities ) Net cash provided by (used in) operating activities ) Cash flows from investing activities: Purchase of property, plant and equipment ) ) Net cash provided by (used in) investing activities ) ) Cash flows from financing activities: Repayment of loans ) ) Net cash provided by (used in) financing activities ) Effect of exchange rate changes on cash ) Net increase (decrease) in cash ) Cash - beginning of period Cash - end of period $ $ Changes in operating assets and liabilities consist of: (Increase) decrease in accounts receivable $ ) $ ) (Increase) decrease in inventories ) Increase (decrease) in customer advances ) Increase (decrease) in accounts payable and other liabilities $ 21,371, 531 $ ) See notes to unaudited consolidated financial statements. 6 UNR HOLDINGS, INC. AND SUBSIDIARY CONSOLIDATED STATEMENT OF CASH FLOWS (Continued) (Unaudited) For the Three Months Ended March 31, Supplementary Information: Cash paid during the period for Interest $ $ Income taxes $ $ See notes to unaudited consolidated financial statements. 7 UNR HOLDINGS, INC. AND SUBSIDIARY Notes to Unaudited Consolidated Financial Statements March 31, 2010 The consolidated balance sheet as of March 31, 2010 and the consolidated statements of operations, stockholders' equity and cash flows for the periods presented have been prepared by UNR Holdings, Inc. and are unaudited. In the opinion of management, all adjustments (consisting solely of normal recurring adjustments) necessary to present fairly the financial position, results of operations, changes in stockholders' equity and cash flows for all periods presented, have been made. The information for the consolidated balance sheet as of December 31, 2009 was derived from audited financial statements of the Company. Note 1: Organization UNR Holdings, Inc. and subsidiary operates its business through its majority-owned subsidiary, Open Joint Stock Company 494 UNR, a company organized and existing under the laws of the Russian Federation (“494 UNR” and together with UNR Holdings, Inc., “we”, “our”,“UNR Holdings” or the “Company”). 494 UNR is a construction contractor operating in the Russian Federation. The Company develops and constructs multi-functional, multi-apartment residential complexes and commercial centers in high density and urban areas, principally in the city of Moscow, as well as in suburban communities in the vicinity of Moscow. In addition to developing construction projects, presently the Company’s principal business activity, the Company produces and supplies its patented road base material that it markets under the name “Prudon-494” to infrastructure projects, and the Company also renders various infrastructure related services. 494 UNR operates primarily in the Moscow regions of the Russian Federation and has completed projects in a number of other cities or urban areas. All business operations of the Company are located, and of its revenue are earned, within the Russian Federation. Effective March 24, 2008, the Company entered into an Acquisition Agreement (the “Acquisition Agreement”) with certain stockholders of 494 UNR providing for the acquisition (the “cquisition”) by the Company of 66.83% in the aggregate of the outstanding shares of common and preferred stock of 494 UNR. At the closing of the cquisition on August 5, 2008, the Company issued 20,500,000 of its common stock to Alexei Ivanovich Kim (the “Controlling Shareholder”), which as of that date represented approximately 84% of the Company’s issued and outstanding shares of common stock. The financial statements prior to August 5, 2008 reflect the assets and liabilities of 494 UNR at historical carrying amounts. Under the Acquisition Agreement, the former management of the Company had agreed to assume all debt of the Company in exchange for the assets of the Company’s former subsidiary, “Conjunto Habitacional Maria Paz”. The sale of this subsidiary’s assets to former management was accomplished by the transfer of the ownership interests in this subsidiary in exchange for the assumption of approximately $1.0 million of debt of the Company as of the August 5, 2008, the closing date of the sale. The net assets sold in this transaction were approximately $400,000, representing the net assets of the Company as shown on its June 30, 2008, unaudited balance sheet included in its Quarterly Report on Form 10-Q, filed with the SEC on August 11, 2008, reduced by approximately $400,000 for the costs of uncompleted contracts due to the economic conditions within the construction industry sector in Ecuador. Following the sale of the existing business to former management, the Company retained no assets or liabilities attributable to operations of the Company or operations of the Ecuador subsidiary prior to the sale of subsidiary’s assets and assumption by prior management of its liabilities. The share exchange was accounted for as a recapitalization. The financial statements show a retroactive restatement of the Company’s historical stockholders’ equity to reflect the equivalent number of shares of common stock issued in the acquisition. Effective August 5, 2008, the Company’s officers and directors resigned, a new Board of Directors of the Company was elected and new officers were appointed. The Company also sold its existing business to former management. Note 2: Basis of Presentation The consolidated financial statements of the Company are prepared in accordance with accounting principles generally accepted in the United States of America (“US GAAP”). 8 The subsidiary 494 UNR, which is registered in the Russian Federation, maintains its accounting records in accordance with the Regulations on Accounting and Reporting in the Russian Federation. The accompanying consolidated financial statements have been prepared from these accounting records and adjusted as necessary in order to comply with US GAAP. In preparing the consolidated financial statements in conformity with US GAAP, management makes estimates and assumptions that affect the reported amounts of assets and liabilities, revenues and expenses and the disclosure of contingent assets and liabilities. Actual results could differ from such estimates. Effective for the year ended December 31, 2009, the Company adopted the Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC). The ASC was established as the sole source of US GAAP and superseded existing accounting and reporting guidance issued by the FASB, Emerging Issues Task Force and other sources. The ASC did not change US GAAP. All references to accounting standards in these consolidated financial statements correspond to ASC references. Reporting and functional currency. The Company has determined that the United States dollar (“$”) is the reporting currency for the purposes of financial reporting under US GAAP. The local currency and the functional currency of the subsidiary of the Company is the Russian Rouble (“RUR”). As of March 31, 2010 andDecember 31, 2009, exchange rates were 29.36 and 30.24 RUR to $1, respectively. Average exchange rates for the three months ended March 31, 2010 and 2009 were 29.89 and 33.93 RUR to $1, respectively. Any conversion of RUR amounts to USD should not be construed as a representation that such RUR amounts have been, could be, or will in the future be converted into USD at the exchange rate shown or at any other exchange rate. Note 3: Recent Accounting Pronouncements The Company’s significant accounting policies are summarized in Note 1 of the Company’s Annual Report on Form 10-K/A for the year ended December 31, 2009. There were no significant changes to these accounting policies during the three months ended March 31, 2010, and the Company does not expect that the adoption of other recent accounting pronouncements will have a material impact on its financial statements. Note 4. Earnings Per Share Basic earnings per share of common stock are computed by dividing net earnings by weighted average number of shares of common stock of UNR Holdings, Inc. outstanding during the year. Diluted earnings per share of common stock are computed by dividing net earnings by the weighted average number of shares of common stock and potential shares of common stock outstanding during the year.There were no potential shares of common stock outstanding for the three months ended March 31, 2010 and 2009, respectively. Note 5: Fair Value of Financial Instruments The Company utilizes the accounting guidance for fair value measurements and disclosures for all financial assets and liabilities and nonfinancial assets and liabilities that are recognized or disclosed at fair value in the condensed consolidated financial statements on a recurring basis or on a nonrecurring basis during the reporting period. The fair value is an exit price, representing the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants based upon the best use of the asset or liability at the measurement date. The Company utilizes market data or assumptions that market participants would use in pricing the asset or liability. The accounting guidance establishes a three-tier fair value hierarchy, which prioritizes the inputs used in measuring fair value. These tiers are defined as follows: Level 1 Observable inputs such as quoted market prices in active markets Level 2 Inputs other than quoted prices in active markets that are either directly or indirectly observable Level 3 Unobservable inputs about which little or no market data exists, therefore requiring an entity to develop its own assumptions 9 As of March 31, 2010, the Company held certain financial assets that are measured at fair value on a recurring basis. These consisted of cash and cash equivalents and investments in non-marketable securities. The fair value of the cash and cash equivalents is determined based on quoted market prices in public markets and is categorized as Level 1. The investment in non-marketable securities is determined by the Company to develop its own assumptions and is categorized as Level 3. The Company does not have any financial assets measured at fair value on a recurring basis as Level 2 and there were no transfers in or out of Level 1, Level 2 or Level 3 during the three months ended March 31, 2010 and 2009. The following table sets forth by level, within the fair value hierarchy, the Company’s financial assets accounted for at fair value on a recurring basis as of March 31, 2010 and December 31, 2009. Assets at Fair Value as of March 31, 2010 and December 31, 2009 Quoted Prices in Active Markets for Identical Assets March 31, 2010 Total Level 1 Level 2 Level 3 Cash and cash equivalents $ $ $
